Citation Nr: 1209583	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-04 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed [back/leg] disability, to include posterior compartment syndrome (PCS) and lumbar disc disease with lumbar stenosis.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to October 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

Although the RO implicitly reopened the appellant's claim of service connection for PCS by deciding the issue on the merits in the January 2010 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  

The Board notes that although the Veteran initially requested to reopen his claim of service connection for PCS (see January 2008 VA Form 21-256), in a June 2009 notice of disagreement (NOD), his attorney stated that based on more recent treatment records, it appeared that the "most likely diagnosis for the condition previously claimed as 'compartment syndrome' [was] lumbar disc disease with lumbar stenosis," and requested that service connection be awarded for such disability.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  Accordingly, the Board has recharacterized the Veteran's claim in this matter as one to reopen a claim of service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar spinal stenosis.  

The matter of service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar stenosis, based on de novo review is being REMANDED to the Oakland, California RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. An unappealed February 1978 rating decision denied the Veteran service connection for PCS based essentially on findings that it preexisted his service and was not shown to have been aggravated to any significant degree therein; subsequent unappealed decisional letters, most recently in October 1987, continued the denial.

2. Evidence received since the October 1987 decisional letter includes new evidence suggests that the Veteran's variously diagnosed back/leg disability, to include PCS, did not preexist his service and may have had its onset in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a variously diagnosed back/leg disability, to include PCS and lumbar disc disease with lumbar stenosis; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a variously diagnosed back/leg disability, to include PCS and lumbar disc disease with lumbar stenosis, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  



B. Legal Criteria, Factual Background, and Analysis

A February 1978 rating decision denied the Veteran's original claim of service connection for PCS based essentially on findings that it preexisted his service and was not shown to have been aggravated to any significant degree therein.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  Subsequent unappealed decisional letters, most recently in October 1987, continued the denial, finding that the Veteran had not submitted new and material evidence to show that his claimed disability either arose in or became worse as a result of his service.  The October 1987 decisional letter is the most recent final decision in the matter of service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar stenosis.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Evidence of record in October 1987 consisted entirely of the Veteran's service treatment records (STRs) which show that on June 1976 service entrance physical examination, clinical evaluations of his lower extremities, spine or other musculoskeletal systems, and neurologic systems were normal.  In the associated report of medical history, the Veteran also reported he was in good health.

In June and July 1976, the Veteran was treated on three occasions for back pain.  A July 1976 X-ray of the lumbar and thoracic spines was normal.  In April 1977, he began to complain of pain in both legs after running; pes planus was diagnosed.  In May 1977, he reported that he had experienced pain in his calves and ankle after running "all his life."  He was then referred to the Gorgas Orthopaedic Outpatient Clinic in Panama for evaluation.  During this evaluation, the Veteran reported that he had never been an athlete and that he had experienced "multiple problems through basic and advanced individual training with both lower extremities associated with only a minimal amount of exercise."  His past medical and family history were noted to be unremarkable.  After a physical examination, the orthopedist diagnosed moderate to severe, bilateral PCS.

On June 1977 medical examination, the Veteran reported that he had been healthy as a child and as an adult, and first noticed bilateral calf pain during basic combat training.  Thereafter, he was excused from running more than 2 to 3 blocks at a time.  Physical examinations and diagnostic testing were essentially normal; severe bilateral PCS was diagnosed.  It was additionally noted that this condition had existed prior to service and was following a natural progression of the disease.  As the Veteran was found incapable of meeting the physical requirements of military service, the physician recommended that he be presented to a Physical Evaluation Board (PEB).  In an August 1977 addendum opinion, the physician noted that the Veteran's medical records did not support his previous claim that his bilateral calf pain had first occurred during basic combat training.  The physician noted that his medical records showed he first presented with this problem during his tour of duty in Panama.  In September 1977, the PEB recommended that the Veteran be separated from military service without entitlement to disability benefits therefrom.

Evidence received since the October 1987 decisional letter includes postservice VA treatment records, the report of a November 2009 VA examination, and a November 2011 VHA medical advisory opinion.

VA treatment records include the report of a March 2009 electromyography (EMG), when the Veteran was found to have no electrical evidence of polyneuropathy or lumbar radiculopathy, and an April 2009 MRI when he was noted to have degenerative disc disease of the lumbar spine with lumbar spinal stenosis at L2-L3 and L4-L5.  In June 2009, he reported to his primary care provider, Dr. R.A.K., that his main concern continued to be bilateral leg/calf pain.  It was noted that he had been given a diagnosis of PCS in service, and informed this was most likely congenital.  The Veteran reported that prior to service he had been very active with excellent exercise tolerance and that his current problem started when he was serving in Panama.  The Veteran's March 2009 EMG and April 2009 MRI studies were reviewed and a physical examination was conducted.  Based on the foregoing, Dr. R.A.K. stated that the Veteran's lumbar disc disease with lumbar spinal stenosis (as documented by the MRI) was the "most likely diagnosis for [his] current lower extremity complaints," and that there was nothing in the imaging studies to suggest a congenital abnormality or that he had PCS.  Dr. R.A.K. further opined that the Veteran's low back disability was "most likely due to his military service."

In July 2009, the Veteran was examined by a neurologist.  It was noted that he complained of relatively constant claudication since 1976, but that a work-up was basically negative.  The neurologist also stated that the Veteran's spinal stenosis findings were too minimal to explain his symptoms.  Claudication was diagnosed.

On November 2009 VA examination, the Veteran complained of back pains for two years with increasing pain.  It did not radiate, but he did have pain in both legs.  He could not recall any injuries to the back and stated that he had never been told he had arthritis or any dislocations in the back.  He noted that he had received steroid injections in the 1980s without any relief.  It was further noted that he had 2.5 block claudication, which started in 1977.  The pain was located in his calves and relieved with rest.  After a physical examination, chronic leg pain and low back strain degenerative disc disease with no lumbar radiculopathy were assessed/diagnosed.  The examiner stated there was no evidence of a vascular or neuropathic condition that would lead to the Veteran's PCS, and noted that his physical examination and diagnostic tests did not account for his chronic leg pain.  The examiner also stated he was not certain the Veteran even had claudication despite his distant history of tobacco use (30 years earlier the Veteran had smoked 2 packs a day for 3 years), and opined that his PCS was not caused by his lumbar disc disease with stenosis and claudication.  The examiner did not provide an opinion as to whether the lumbar disc disease and/or PCS were related to his service.  

In November 2011, the Board noted that the foregoing evidence presented conflicting evidence as to the nature and etiology of the Veteran's claimed disability, and requested a medical advisory opinion from the VHA.  In November 2011, a VA orthopedic surgeon stated that after reviewing the Veteran's claims file and all the imaging reports submitted, it was his opinion that the Veteran might have exertional compartment syndrome (formerly known as PCS), and that he also had multilevel lumbar spondylosis without associated stenosis.  He stated that neither of these disabilities was congenital; both were acquired disabilities.  He further opined that if the Veteran had exertional compartment syndrome, it was "likely related to his service," as it appeared as though the condition had its onset in service.  Therefore, he recommended that the Veteran have his compartment pressures measured at rest and with exertion to determine whether elevated compartment pressures were noted with exertion.  Regarding the multilevel lumbar spondylosis without associated stenosis, the VHA consultant stated that this condition would not lead to the Veteran's bilateral lower extremity symptoms and that the "likely development of this diagnosis was not related to his service."  He explained that there was no evidence of trauma to the Veteran's lumbar spine in service, and that the condition was more likely due to natural progression and aging.

Reopening of the Claim

The Board finds that the evidence received since the October 1987 decisional letter is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the Veteran's claim of service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar spinal stenosis.  Specifically, the claim was denied in October 1987 based on findings that his claimed disability neither arose in nor became worse as a result of his service.  Evidence received since the October 1987 decisional letter includes a November 2011 VHA medical advisory opinion to the effect that the Veteran might have exertional compartment syndrome (formerly known as PCS), and that if he does, such disability most likely developed while he was in service.  As this opinion addresses the basis for the prior denial of the Veteran's, the Board finds that the additional evidence establishing a potential nexus between the Veteran's claimed condition and his service relates to an unestablished fact necessary to substantiate the claim of service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar spinal stenosis, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").   Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar spinal stenosis.


ORDER

The appeal to reopen a claim of service connection for a variously diagnosed back/leg disability, to include PCS and lumbar disc disease with lumbar stenosis, is granted.


REMAND

The RO denied the Veteran's claim of service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar stenosis, on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens such claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claims of service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar stenosis de novo, and the Veteran has not waived his right to such RO consideration, the Board finds it necessary to remand such matter for that purpose. 

In conjunction with the readjudication of the Veteran's claims for service connection for a variously diagnosed disability, to include PCS and lumbar disc disease with lumbar stenosis, the RO must arrange for any further development warranted.  Such development should specifically include a VA examination to determine the nature of the Veteran's claimed disability.  As the VHA consultant noted in his November 2011 medical advisory opinion, it appears that the Veteran may have exertional compartment syndrome (formerly known as PCS).  He indicated that such disability could be diagnosed definitively by comparing the Veteran's compartment pressures at rest and with exertion (a "very commonly performed" procedure), and determining whether any elevated compartment pressures are noted with exertion.  If the Veteran has exertional compartment syndrome, it was his opinion that such disability had its onset in service.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an orthopedic surgeon to determine the nature of his claimed disability.  The examiner should obtain a complete history from the Veteran, review his entire claims file (and in particular, this decision/remand and the November 2011 VHA medical advisory opinion), and perform all indicated studies necessary to determine whether the Veteran has exertional compartment syndrome (formerly known as PCS).  Such studies must specifically include a comparison of the Veteran's compartment pressures measured at rest and with exertion (as recommended by the November 2011 VHA expert).  The examiner should describe all findings in detail.  

If exertional compartment syndrome is not diagnosed, the examiner should respond to the following additional questions:

(a) What is (are) the proper medical diagnosis(es) for the Veteran's current low back and/or bilateral extremity disability(ies)?
(b) For each low back and/or bilateral extremity disability diagnosed, please opine as to whether such disability preexisted the Veteran's service, i.e., is there any evidence to support that such is a congenital disability?

(c) For each low back and/or bilateral extremity disability that is found to have preexisted the Veteran's service, please opine as to whether such was permanently aggravated by his service, to include as due to his complaints and treatment for low back pain, bilateral calf pain, and PCS therein?  Specifically, is there any evidence in the record that renders it undebatable from a medical standpoint that any such disability did not increase in severity during service, or that any such increase was due to natural progression?

(d) For each low back and/or bilateral lower extremity disability that is not found to have preexisted the Veteran's service, please opine as to whether such is at least as likely as not (50 percent or better probability) related to his service, to include as due to his complaints and treatment for low back pain, bilateral calf pain, and PCS therein?

The examiner should explain the rationale for all opinions, and on the medical opinions already of record.  To comply with governing legal regulations, if the medical guidance sought cannot be offered, there must be an explanation of why it cannot be provided.  

2. 	The RO should then review the entire claims file, arrange for any further development warranted by the development requested above, and re-adjudicate (de novo) the reopened claim of service connection for a variously diagnosed back/leg disability, to include PCS and lumbar disc disease with lumbar spinal stenosis de novo.  If the claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


